Citation Nr: 1103124	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs purposes


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 and February 2008 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in 
Washington D.C. in July 2010.  However, he failed to attend that 
hearing, so his request for a hearing is deemed to have been 
withdrawn.  Generally see also 38 C.F.R. § 3.353(e) (stating in 
part that failure or refusal of the beneficiary after proper 
notice to request or cooperate in testifying at a hearing will 
not preclude a rating decision based on the evidence of record).



FINDINGS OF FACT


The Veteran lacks the mental capacity to contract or manage his 
own affairs, including disbursement of funds without limitation.

CONCLUSION OF LAW


The Veteran is incompetent for VA purposes. 38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.353 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  However, in adjudications as to the 
competency of a veteran, a veteran is not seeking a benefit.  
Rather, a veteran is seeking a decision regarding how the 
benefits will be distributed.  Compare 38 U.S.C. § 501(a)(4) with 
38 U.S.C.A. §§ 5501-5504 (West 2002).  Indeed this was the 
holding of the United States Court of Appeals for Veterans Claims 
in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (citing Barger 
v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 
Vet. App. 435 (2004); and Livesay v. Principi, 15 Vet. App. 165, 
179 (2001)).  Accordingly, the VCAA is inapplicable in this case.

A mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).

Rating agencies have sole authority to make official 
determinations of competency and incompetency for purposes of: 
insurance, and, disbursement of benefits.  Such determinations 
are final and binding on field stations for these purposes.  38 
C.F.R. § 3.353(b)(1).

Where the beneficiary is rated incompetent, the Veterans Service 
Center Manager will develop information as to the beneficiary's 
social, economic and industrial adjustment; appoint (or recommend 
appointment of) a fiduciary to select a method of disbursing 
payment, or in the case of a married beneficiary, appoint the 
beneficiary's spouse to receive payments; and authorize 
disbursement of the benefit.  38 C.F.R. § 3.353(b)(2).

If in the course of fulfilling responsibilities the Veterans 
Service Center Manager develops evidence indicating that the 
beneficiary may be capable of administering funds payable without 
limitation, he or she will refer that evidence to the rating 
agency with a statement as to his or her findings.  The rating 
agency will consider this evidence, together with all other 
evidence of record, to determine whether its prior determination 
of incompetency should remain in effect.  Reexamination may be 
requested as provided in 38 C.F.R. § 3.327(a) if necessary to 
properly evaluate the beneficiary's mental capacity to contract 
or manage his or her own affairs.  38 C.F.R. §  3.353(b)(3).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will 
make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this section.  
Determinations relative to incompetency should be based upon all 
evidence of record and there should be a consistent relationship 
between the percentage of disability, facts relating to 
commitment or hospitalization and the holding of incompetency.  
38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d).

Competency Analysis

On August 2007 VA examination, the Veteran was examined and the 
VA examiner opined that the Veteran was not capable of managing 
his funds responsibly on his own and his sister managed the 
responsibility for him.  

In this case, the November 2007 rating decision on appeal granted 
service connection for schizoaffective disorder and assigned a 
100 percent rating effective March 18, 2003.  At the same time, 
the RO proposed a finding of incompetency.  

In his December 2007 Notice of Disagreement, the Veteran 
indicated that he felt that since he was being paid as a single 
Veteran, he could manage his own benefits/compensation.  If he 
was married, there would be a lot more paperwork.  He indicated 
that his sister was already handling his Social Security 
insurance checks and that she may have problems if she had to 
control VA benefits.  In several statements and on his July 2008 
Form 9, the Veteran indicated that he was competent to handle his 
funds.  A review of the record reveals that the Veteran has 
submitted several statements regarding his assertions of 
competency and this is the only evidence in recent years in 
support of the Veteran's contention that he is competent.  While 
these lay assertions are competent evidence regarding symptoms 
that Veteran experiences, they are not competent medical evidence 
on the relevant medical questions in this case.  Zang v. Brown, 8 
Vet. App. 246 (1995); see also Moray v Brown, 5 Vet. App. 211 
(1993). This is because he is a layperson is generally not 
considered capable of opining on matters requiring medical 
knowledge, such as medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In December 2007, the VA received a Power of Attorney that 
revealed that in October 2006, the Veteran certified and had 
notarized the appointment of D. T. M., his sister, as his Power 
of Attorney to ask, demand, receive, collect, and hold any and 
all moneys, securities, personal and real property of any nature 
whatsoever belonging to the Veteran.  She was able to carry bank 
accounts for him and in his name, to make deposits of money 
belonging to him and make disbursements of money belonging to him 
in her sole unrestricted judgment and discretion.  

In December 2007, the Veteran certified and had notarized 
correspondence that indicated that he wanted to keep his sister 
as his Power of Attorney and his Fiduciary Custodian for VA 
benefits.  

In a February 2008 rating decision, the RO determined that the 
Veteran was not competent to handle disbursement of funds.  

In June 2008, in two separate actions the Veterans Service Center 
Manager authorized the release of retro-active and monthly 
recurring benefits to the payee, T.O. R, Attorney at Law.  

A November 2009 report of contact revealed that T. O. R. was a 
Court appointed custodian.  The report of contact also revealed 
that S. G., the custodian of the Veteran's records stated that 
the Veteran was not capable of understanding the documents 
contained in his c-file.  She thought it was in the best interest 
of the Veteran to not have his records sent to him at this time, 
due to fear of him loosing the documents or having family members 
review his private information.  

In a July 2010 Written Brief Presentation, the Veteran's 
representative, The American Legion, revealed that the Veteran 
had been found to be an incapacitated person by the Mecklenburg 
County Circuit Court (in March 2009).  The Court docket and 
contact information for his guardian, T. O. R., III was attached.  
The American Legion added that Virginia also used the clear and 
convincing standard (Code of Virginia 37.2-1007), and that the 
Veteran's claim was moot.  

The Board has considered the Veteran's contentions; however, he 
has a schedular rating of 100 percent for service-connected 
schizoaffective disorder.  The same examination that was used to 
assign him a 100 percent rating is also the same examination that 
specifically found that he was not capable of managing his funds 
responsibly.  

No additional information has been submitted from the Veterans 
Service Center Manager suggesting that the Veteran is competent.  
Also, the fact that the Mecklenburg County Circuit Court found in 
March 2009 that the Veteran was incompetent argues against there 
being any additional information that favors a finding of 
competency.  Likewise, the fact that the Veteran appointed his 
sister as his Power of Attorney in October 2006 and that T. O. R. 
was his Court appointed custodian also argues against a finding 
of competency.

Here, the only medical opinion on file is by a VA physician which 
stated that the Veteran was not capable of managing his funds 
responsibly.  Moreover, this assessment represents the singular 
definitive opinion in the record of the Veteran's competency, 
that is, there is no contradictory medical evidence or opinion on 
file.

In summary, due to the relatively high probative value of the 
opinion of a VA physician and, which is supported by an interview 
and examination of the Veteran, and the 100 percent schedular 
rating for schizoaffective disorder, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is competent.

The weight of the evidence shows that, because of the Veteran's 
service-connected schizoaffective disorder, he lacks the mental 
capacity to contact or manage his own affairs including 
disbursement of funds without limitation.  For these reasons, the 
Board finds that the Veteran is incompetent for VA purposes.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against a finding of competency, and the appeal must 
be denied.  Because the preponderance of the evidence is against 
a finding of competency, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The Veteran is incompetent for VA purposes; the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


